                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


JEREMIAH HUNTER,                        :

      Petitioner,                       :
                                            CIVIL ACTION NO. 18-0502-CG-MU
                                        :
vs.                                         CRIMINAL NO. 16-00054-CG
                                        :
UNITED STATES OF AMERICA,
                                        :
      Respondent.


                                    JUDGMENT

      In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Petitioner’s rights were not violated in this

cause and that his motion to vacate, set aside or correct his sentence (Doc. 108) is

DENIED.

      Hunter is not entitled to a certificate of appealability and, therefore, he is not

entitled to appeal in forma pauperis.

      DONE and ORDERED this 28th day of August, 2019.



                           /s/ Callie V. S. Granade
                          SENIOR UNITED STATES DISTRICT JUDGE
